Citation Nr: 0733497	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-40 144	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20% for 
diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2003 rating action that granted service 
connection for DM and assigned an initial 20% rating 
therefor.  

Because the claim for a higher initial rating involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  

In August 2007 written argument, the veteran's representative 
raised the issue of the propriety of separate disability 
ratings for erectile dysfunction and retinopathy as 
compensable complications of the service-connected DM.  These 
matters have not been adjudicated by the RO and are not 
properly before the Board for appellate consideration at this 
time, and are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's DM requires him to take insulin and to 
follow a restricted diet, but does not require him to 
regulate his activities.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20% for DM 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

September 2003 pre-rating and July 2005 post-rating RO 
letters informed the veteran and his representative of the 
VA's responsibilities to notify and assist him in his claim, 
and to advise the RO as to whether there was medical evidence 
showing treatment for the disability at issue.  The 2005 RO 
letter notified the veteran that, to obtain a higher rating, 
the evidence had to show that his service-connected 
disability had worsened.  Thereafter, they were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Those RO letters also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records (including private 
medical records), if he gave it enough information, and, if 
needed, authorization, to obtain them, and further specified 
what records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get.  The 2003 RO letter also 
requested the veteran to furnish any medical records that he 
had, and the 2005 RO letter requested him to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that these 2003 and 2005 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the November 2003 rating action that 
initially granted service connection.  However, the Board 
finds that any delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim for a higher initial rating 
was fully developed after notice was provided.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As a result of RO 
development, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
evaluating the veteran's appeal, and the RO subsequently 
readjudicated the claim by rating action of June 2006.  
Hence, the Board finds that any failure to fulfill VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim in 2003 is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the August 2004 
Statement of the Case (SOC), and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned, and such notice was provided in the June 2006 
Supplemental SOC.  
  
Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records.  In September 2003 and May 2005, the veteran 
was afforded comprehensive VA examinations, reports of which 
are of record.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  Although in his November 2004 Substantive 
Appeal the veteran requested a Board hearing at the RO, he 
withdrew that hearing request in writing in February 2007.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.              See Fenderson, 12 Vet. 
App. at 126.

The veteran's DM has been initially rated 20% disabling from 
May 2002 under the provisions of 38 C.F.R. § 4.119, DC 7913.  
Under the applicable criteria, a          20% rating is 
warranted for DM requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40% 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60% rating requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100% rating requires 
more than 1 daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic agents requiring at least   3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The Court has recently held that medical evidence is required 
to show that occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, No. 05-1394 (U.S. 
Vet. App. July 6, 2007).    

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 
20% is not warranted at any time since the initial grant of 
service connection for DM up to the present time, as it has 
not been shown to be so disabling as to warrant a 40% or 
higher rating under DC 7913.  Although the veteran's DM 
requires him to take insulin for control and to follow a 
restricted diet, the evidence indicates that he is able to 
carry out his usual activities including employment without 
difficulty attributable to the DM, and that the DM does not 
require him to regulate his activities.  

On September 2003 VA examination, the veteran was noted never 
to have had ketoacidosis or hypoglycemic reactions, and his 
weight was stable.  He exercised    3 times per week using a 
stationary bicycle, doing weight lifting, and performing 
calisthenics.  His current medications included insulin.  
Current examination of the skin and feet was normal, and 
sensation was intact.  The diagnosis was type II DM without 
complications or peripheral neuropathy

An October 2003 VA intake assessment at Kalamazoo Psychology 
LLC noted that the veteran had recently lost his job as a 
fork lift operator after being laid off.  When seen again in 
January 2004, he was noted to be working again, and he was 
noted to have continued to maintain employment through 
January 2005.

On April 2005 VA psychiatric examination, the veteran was 
noted to be taking medications including insulin, and to be 
regularly employed as a fork lift operator.     

On May 2005 VA examination, the veteran denied any episodes 
of ketoacidosis, diabetic coma,  or hospitalizations for his 
DM.  He stated that he had a hypoglycemic episode 
approximately once per month during which he felt weak and 
shaky, which resolved by eating something.  He followed a 
restricted diabetic diet and took medications including 
insulin.  Significantly, he denied any weight change during 
the past 12 months or any restrictions of his activities due 
to DM, and also denied any other symptoms including rash, 
itching, or loss of strength.  He was currently employed as a 
material handler, and stated that his DM had had very little 
affect on his job.  The DM only affected his daily activities 
in that he had to ensure that he ate, and drank orange juice 
or other nutrients when exerting himself, so as to avoid 
hypoglycemic reactions.  Current examination of the skin 
showed no rashes, lesions, or ulcerations.  There was 
decreased sensation in the fingers and toes bilaterally, with 
a gradient loss to the mid-hand and mid-foot.  Deep tendon 
reflexes and peripheral pulses were intact, and strength was 
5/5 in all extremities.  The diagnoses included type II DM, 
erectile dysfunction, and bilateral peripheral neuropathy of 
the hands and feet.

On July 2005 VA eye examination, the veteran stated that his 
blood sugar had been well-controlled, and he reported no 
vision problems.  After examination which showed 20/20 vision 
bilaterally with eyeglasses, the diagnosis was very mild 
nonproliferative diabetic retinopathy in both eyes, not 
affecting vision or requiring current treatment.

In August 2005, the veteran was hospitalized at the Brooklyn 
Hospital Center after a window fell on his forehead and he 
had an episode of confusion with sweating and weakness.  The 
veteran was noted to have become hypoglycemic after taking 
insulin.  During his hospital course, he remained stable and 
was gradually re-started on his medications, and his blood 
sugars came under control.  The diagnoses were symptomatic 
hypoglycemia, controlled hypertension, and uncontrolled DM.          

After a review of the evidence, the Board finds that, 
although the veteran's DM requires him to take anti-diabetic 
medications including insulin and to follow a restricted 
diet, it does not require him to regulate his activities, 
which is necessary for entitlement to a 40% rating under DC 
7913.  The medical evidence does not indicate that the 
veteran must avoid strenuous occupational and recreational 
activities as a result of his DM.  

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20% for DM must be denied.  
As the 20% rating assigned for the DM represents the greatest 
degree of impairment shown since the effective date of the 
grant of service connection, there is no basis for staged 
rating pursuant to Fenderson.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 20% for diabetes mellitus is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


